Citation Nr: 0336423	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss from an initial grant of service connection.

2.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling, from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In June 2001, the veteran had a personal hearing before a 
Decision Review Officer at the RO.  The veteran failed to 
report for a hearing with a Judge from the Board sitting in 
Washington D.C. in May 2003. 


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).


The record contains an October 1999 examination for the 
veteran's enlistment in the Air Force National Guard.   

This case is REMANDED for the following:

1.  The RO must also review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent, such as 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Thereafter, the RO should contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request the veteran's medical records 
from his service in the Air Force 
National Guard starting in October 1999, 
if any.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  The RO should then schedule the 
veteran for a VA audiological examination 
to show the nature and extent of his 
claimed bilateral hearing loss and 
tinnitus disabilities.  The claims folder 
should be made available to the examiner 
for review.    

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to compensable evaluation for 
bilateral hearing loss and entitlement to 
an increased evaluation for tinnitus.  If 
the claims remain denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since December 2002.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



